DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed October 14, 2021, with respect to the title have been fully considered and are persuasive.  The objection of July 21, 2021 has been withdrawn. 
Applicant’s arguments, see page-11, filed October 14, 2021, with respect to the  have been fully considered and are persuasive.  The rejection of July 21, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji (US 2016/0204122).	Claim 1, Shoji discloses (annotated Fig. 7E below and Fig. 10) a microelectronic device, comprising: 	a stack structure (1st) comprising alternating conductive structures (46/48, electrically conductive layers, Para [0092]) and insulative structures (32, insulator layers, Para [0091]) arranged in tiers (46 and lower 32 comprise one tier and lower 48 and upper 32 comprise another), each of the tiers 46/48 and 32); 	strings of memory cells (60L, lower intrinsic semiconductor channel portion, Para [0101]) vertically extending through the stack structure (60L vertically extend through 1st), the strings of memory cells comprising a channel material vertically extending through the stack structure (60L comprise 601L/602L which are channel materials vertically extending through 1st); 	an other stack structure (2nd) vertically overlying the stack structure (2nd vertically overlies 1st) and comprising alternating levels of other conductive structures and other insulative structures (2nd comprises insulator layers 32 and electrically conductive layers top 148/48, Para [0113]), the other stack structure comprising pillars (603/60U, middle doped semiconductor channel portion/upper intrinsic semiconductor channel portion, hereinafter, “pillar” Para [0101]) vertically overlying the strings of memory cells (pillar overlies 60L), each pillar comprising another channel material in electrical communication with the channel material of the strings of memory cells (pillar connects to 60L, Para [0101]); 	conductive contact structures (Fig. 10, 63/88, drain region with conductivity doping/drain contact via structure, Para [0109] – [0110]) vertically overlying the other stack structure (63/88 would overlie 2nd), each conductive contact structure comprising an electrically conductive contact at least partially extending into the pillars (63 extends vertically into pillar) and a portion extending outside of the pillars having a larger cross- sectional area than the pillars (88 has a larger lateral cross-sectional area than pillar); and 	conductive lines (92, various conductive line structures, Para [0111]) vertically over the conductive contact structures (92 is vertically over 63/88) and in electrical communication with the conductive contact structures (92 is in electrical contact with 88, Para [0111]).
    PNG
    media_image1.png
    839
    672
    media_image1.png
    Greyscale

Claim 2, Shoji discloses (annotated Fig. 7E above and Fig. 10) the microelectronic device of claim 1, wherein the other conductive structures (top 148/48) of the other stack structure (2nd) comprise a different material composition than the conductive structures of the stack structure (bottom 48 of 1st would have a different material composition than top 148 of 2nd, since 48 is a first-type select gate, and 148 is a second-type, Para [0123]).	Claim 3, Shoji discloses (annotated Fig. 7E above and Fig. 10) the microelectronic device of claim 1, wherein the conductive structures of the stack structure (gate electrodes can be formed of W, Al, Cu, Para [0027]) comprise a different material composition than the conductive contact structures (63 can be doped semiconductor layer, Para [0063]).	Claim 5, Shoji discloses (annotated Fig. 7E above and Fig. 10) the microelectronic device of claim 1, further comprising an insulative material (50, memory film, comprises blocking and tunneling dielectric, Para [0062]) between at least two of the pillars horizontally adjacent each other (in Fig. 10, 50 would be horizontally adjacent two pillars)  and vertically extending into the other stack structure (50 vertically extends into 2nd) and terminating vertically above the stack structure (top end of 50 terminates vertically above 1st).	Claim 6, Shoji discloses (annotated Fig. 7E above and Fig. 10) the microelectronic device of claim 5, wherein about one half of each conductive contact structure overlies the insulative material vertically extending into the other stack structure (about half of 88 overlies 50).	Claim 7, Shoji discloses (annotated Fig. 7E above and Fig. 10) the microelectronic device of claim 1, wherein the other conductive structures of the other stack structure comprise select gate structures (top 148/48 of 2nd form drain select gate electrodes, Para [0092]).
Claim 8, Shoji discloses (annotated Fig. 5B below, Fig. 7E, Fig. 10) the microelectronic device of claim 1, wherein at least one string of memory cells (s1) of the strings of memory cells (s1 is memory structure, Para [0090}) is laterally offset from a nearest string of memory cells (s2) of the strings of s2 is laterally offset from s1 in horizontal x-direction) and is laterally aligned with a nearest additional string of memory cells of the strings of memory cells (s3) in a second lateral direction (s3 is laterally aligned with s1 in the y-direction since Fig. 5B is a top view).	
    PNG
    media_image2.png
    695
    762
    media_image2.png
    Greyscale
	Claim 11, Shoji discloses (annotated Fig. 7E above and Fig. 10) the microelectronic device of claim 1, wherein about one half of each conductive contact structure (about half of 88 is aligned with 50) is aligned with an insulative material (50, memory film, comprises blocking and tunneling dielectric, Para [0062])  extending into the other stack structure (50 extends into 2nd). 
Claim(s) 20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2019/0067320).	Claim 20, Cho discloses (Fig. 1) a microelectronic device, comprising: 	a stack structure (G1-Gn/25, gate electrodes/insulating layers, Para [0018]) comprising tiers of alternating conductive structures and insulative structures (G1-Gn and 25 comprise tiers, Para [0018]); 		strings of memory cells (37, lower channel structures, Para [0040]) extending through the stack structure (37 extend through G1-Gn/25), the strings of memory cells (37) comprising at least a dielectric material (33, information storage pattern may including tunnel insulating layer, Para [0046]) and a channel material (34, lower channel pattern, Para [0040]) vertically extending through the stack structure (33 and 34 vertically extend through G1-Gn/25); and 	a conductive contact structure (39/61/63, conductive pad/first bit plug/sub-bit lines are conductive materials, Para [0019], [0075] in electrical communication with the channel material of a string of the strings of memory cells (39 contacts 34), the conductive contact structure (39/61/63) comprising a first portion (39) extending into the stack structure (39 extends into 25 of G1-Gn/25) and a second portion (61/63) vertically above the stack structure (61/63 are vertically above G1-Gn/25) and having a larger cross-sectional area than the at least a dielectric material and the channel material of the string (61/63 has larger lateral cross-sectional area than 33 and 34), the first portion and the second portion comprising substantially the same material composition (39 may be a metal and 61/63 may be metals, Para [0059], [0075]).	Claim 25, Cho discloses (Fig. 1) The microelectronic device of claim 20, further comprising a conductive line (69, bit line made of conductive material, Para [0077]) vertically overlying the second portion (69 overlies 61/63), the second portion vertically between the first portion and the conductive line (61/63 is vertically between 39 and 69).	

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2019/0067320) in view of Hyun (US 2011/0104869).
Claim 22, Cho discloses the microelectronic device of claim 20.	Cho does not explicitly disclose further comprising a dielectric material extending through the stack structure and separating a first group of strings of memory cells from a second group of strings of memory cells.	However, Hyun discloses (Fig. 11) a dielectric material (265, electrode isolation pattern, Para [0071]) extending through (265 extends through 120/260) a stack structure (120/260, insulating films/conductive patterns, Para [0054], [0064]) and separating (265 separates left 205/210 from right 205/210) a first group of strings of memory cells (left 205/210, semiconductor patterns/buried patterns, Para [0062]) from a second group of strings of memory cells (right 205/210, semiconductor patterns/buried patterns, Para [0062]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the isolation pattern of Hyun as it provides isolation between adjacent electrodes in the device (Hyun, Para [0071]).Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2019/0067320) in view of Forbes (US 2005/0133851).	Claim 23, Cho discloses (Fig. 1) an electronic system (flash memory device, Para [0016]), comprising at least one microelectronic device structure, the at least one microelectronic device structure comprising (semiconductor device of Fig. 1): 	strings of memory cells (37, lower channel structures, Para [0040]) extending through alternating levels (G1-Gn/25 are alternating levels of G1-Gn and 25) of insulative structures (25, insulating layers, Para [0018]) and conductive structures (G1-Gn, gate electrodes, Para [0018]); 	pillars within a stack structure (G1-Gn/25 considered stack structure) comprising the alternating levels of insulative structures and conductive structures (G1-Gn/25 pair make a pillar, hereinafter “pillar”), the pillars laterally aligned with the strings of memory cells (pillar laterally aligned with 37) ; and 	conductive contact structures (39/61/63, conductive pad/first bit plug/sub-bit lines are conductive materials, Para [0019], [0075])  electrically connected (39 contacts 34) to a channel material (34, lower channel pattern, Para [0040]) vertically extending through the strings of memory cells and the pillars (37 vertically extends through 33/35 and pillar), 	the conductive contact structures having a greater lateral dimension than the strings of memory cells (39/61/63 has a greater lateral dimension than 37) and comprising a different material composition than the channel material (34 is a semiconductor layer, 39/61/63 are conductive materials, Para [0057], [0059], [0075]) each of the conductive contact structures at least partially extending into the stack structure (each 39/61/63 has 39 which partially extends into 25 of G1-Gn/25).	Cho does not explicitly disclose an electronic system, comprising: an input device; an output device; a processor device operably coupled to the input device and the output device; and a memory device operably coupled to the processor device.500, Para [0036]) comprising: 	an input device (560, data input/output buffer circuitry, Para [0039]); 	an output device (560, data input/output buffer circuitry, Para [0039]);	a processor device (510, process controller, Para [0039]) operably coupled to the input device and the output device (510 coupled to 560, Para [0039]); and 	a memory device operably coupled to the processor device (500 couples to 510, Para [0039]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the system of Forbes to the flash memory of Cho as they are basic building blocks of flash memories (Forbes, Para [0042]).
Claims 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (US 2016/0204122) in view of Hurley (US 2003/0011023).	Claim 4, Shoji discloses (annotated Fig. 7E above and Fig. 10) the microelectronic device of claim 1.  	Shoji does not explicitly disclose wherein the conductive contact structures comprise tungsten.	However, Hurley discloses drain contact vias formed from tungsten (Para [0027]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Hurley, including the specific material of the drain contact via to the teachings of Shoji. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a drain contact via. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Claim 24, Shoji discloses (annotated Fig. 7E above and Fig. 10) the microelectronic device of claim 1, the conductive contact structures (63/88) extending into lateral boundaries of the other conductive structures (88 extends into lateral boundaries of top 148/48).Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
As a result Shoji in view of Hurley discloses wherein the other conductive structures and the conductive contact structures  comprise substantially the same material composition (Since Shoji teaches gate electrodes can comprise tungsten, Para [0027]).
	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cho (US 2019/0067320) in view of Noda (US 2016/0071864) in further view of Meldrim (US 2009/0321943).	Claim 21, Cho discloses the microelectronic device of claim 20.	Cho does not explicitly disclose wherein the conductive contact structure comprises β-phase tungsten.	However, Noda discloses a bitline structure can comprise tungsten (Para [0025]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Noda, including the specific material of the bit-line layer, to the teachings of Cho. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use in a bit line structure. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
.
Allowable Subject Matter
Claim10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.